                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

 AUTO EQUITY LOANS OF DELAWARE,                )
 LLC,                                          )
                                               )
                       Plaintiff,              )
                                               )
               v.                              )   C.A. No. 18-1470 (MN)
                                               )
 JOSH SHAPIRO, in His Official Capacity as     )
 Attorney General of the Commonwealth of       )
 Pennsylvania,                                 )
                                               )
                       Defendant.              )


                                    MEMORANDUM OPINION

Douglas D. Herrmann, PEPPER HAMILTON LLP, Wilmington, DE; Richard J. Zack, Alexander L.
Harris, Brian M. Nichilo, PEPPER HAMILTON LLP, Philadelphia, PA – Attorneys for Plaintiff

Jessica S. Davis, Senior Deputy Attorney General, Keli M. Neary, Chief Deputy Attorney General,
OFFICE OF ATTORNEY GENERAL, Harrisburg, PA – Attorneys for Defendant




September 3, 2019
Wilmington, Delaware
NOREIKA, U.S. DISTRICT JUDGE:

       Before the Court is the Motion for Dismissal Pursuant to Fed. R. Civ. P. 12(b)(2), 12(b)(3),

and 12(b)(6) or for a Transfer Pursuant to 28 U.S.C. § 1404(a) filed by Defendant Josh Shapiro, in

His Official Capacity as Attorney General of the Commonwealth of Pennsylvania (“Defendant”).

(D.I. 10). Defendant seeks dismissal under Rule 12(b)(2) of the Federal Rules of Civil Procedure,

challenging this Court’s ability to exercise personal jurisdiction over him. (D.I. 11 at 5). In the

alternative, Defendant seeks dismissal under Rule 12(b)(1) of the Federal Rules of Civil Procedure,

asserting that this case is not yet ripe. 1 (Id. at 11-12; see also D.I. 14 at 7). In the event that the

Court has jurisdiction over the case and Defendant, Defendant seeks to transfer this case to the

United States District Court for the Middle District of Pennsylvania pursuant to 28 U.S.C.

§ 1404(a). (D.I. 11 at 15). Plaintiff Auto Equity Loans of Delaware, LLC (“Plaintiff”) opposes

Defendant’s motion. (D.I. 13). For the reasons set forth below, the Court grants-in-part and

denies-in-part Defendant’s motion. 2



1
       In Defendant’s motion and accompanying opening brief, Defendant moves to dismiss
       under a variety of subsections of Rule 12 (see D.I. 10; D.I. 11 at 1), but does not identify
       Rule 12(b)(1) as one of them. Defendant, however, challenges the ripeness of Plaintiff’s
       claim. (D.I. 11 at 11). A ripeness challenge is a challenge to a court’s subject matter
       jurisdiction. See Wayne Land & Mineral Grp. LLC v. Del. River. Basin Comm’n, 894 F.3d
       509, 522 (3d Cir. 2018). A challenge to subject matter jurisdiction is appropriately brought
       under Rule 12(b)(1). See Fed. R. Civ. P. 12(b)(1) (permitting a party to assert the defense
       of “lack of subject-matter jurisdiction” by motion under Rule 12). Thus, the Court will
       treat Defendant’s ripeness challenge as a motion made under Rule 12(b)(1).
2
       As noted above, Defendant seeks dismissal under Rule 12(b)(2) because he challenges the
       Court’s ability to exercise personal jurisdiction over him. (D.I. 11 at 5). District courts,
       however, have the power to transfer cases under 28 U.S.C. § 1404(a) regardless of their
       ability to exercise personal jurisdiction over a defendant. See U.S. v. Berkowitz, 328 F.2d
       358, 361 (3d Cir. 1964) (holding that a district court may transfer a case under 28 U.S.C.
       § 1404(a) even if it cannot exercise personal jurisdiction over the defendant). As will be
       discussed below, the convenience of the parties weighs in favor of transferring this case to
       the Middle District of Pennsylvania. Thus, the portion of Defendant’s motion directed to
       dismissal under Rule 12(b)(2) is denied as moot. See Applied Predictive Techs., Inc. v.


                                                   1
I.     BACKGROUND

       Plaintiff initiated this action on September 24, 2018, seeking declaratory and injunctive

relief. (D.I. 1; see also D.I. 9). Plaintiff is a limited liability company organized under Delaware

law. (D.I. 9 ¶ 12). Plaintiff “provides financing to borrowers secured by motor vehicle titles.”

(Id.). Plaintiff’s “loan transactions are completed at [its] offices, the majority of which are located

in Delaware.” (Id.) Plaintiff has no offices in Pennsylvania and allegedly “does not operate in

Pennsylvania.” (Id. ¶ 3). Plaintiff alleges that “[i]ts limited contacts with Pennsylvania occur for

reasons that are entirely outside of [Plaintiff’s] control . . . or that are incidental to [Plaintiff’s]

general marketing efforts or to loan agreements that were executed outside Pennsylvania and

governed by the law of Delaware . . . .” (Id.). Defendant is the Attorney General of Pennsylvania

and is the state’s chief legal and law enforcement officer. (Id. ¶ 13). As Pennsylvania’s Attorney

General, Defendant “is responsible for and administers laws and regulations established pursuant

to Pennsylvania legislation.” (Id.).

       In June of 2018, Plaintiff alleges that an agent from Defendant’s office contacted it, noting

that Defendant’s office had received a complaint from a Pennsylvania resident “regarding the

interest rate set forth in the [resident’s] loan agreement with [Plaintiff].” (Id. ¶ 31). Through its

counsel, Plaintiff responded to Defendant’s office and explained that “the entire transaction with

the borrower had taken place in an [] office [of Plaintiff’s] in Delaware, and the loan agreement

entered into between that borrower and [Plaintiff] was governed by and in compliance with

Delaware law.” (Id. ¶ 32). On August 7, 2018, Plaintiff received a letter from Defendant’s office,

in which Defendant explained “that Pennsylvania’s limits on interest rates apply to vehicle title



       MarketDial, Inc., No. 18-963 (CFC), 2019 WL 2745724, at *5 (D. Del. July 1, 2019)
       (denying defendants’ motion to dismiss for lack of personal jurisdiction as moot because
       the court granted defendants’ motion to transfer).


                                                   2
loans extended to Pennsylvania residents, even if the loan is originated by a lender outside the

Commonwealth of Pennsylvania.” (Id. ¶ 5 (quoting id., Ex. A) (quotation marks omitted)). On

August 15, 2018, Defendant’s office sent Plaintiff a request for documents, “asking for more than

two years’ worth of records addressing thirteen categories of information as part of its investigation

into [Plaintiff’s] operations.” (Id. ¶ 6 (citing id., Ex. B)).

        In light of Defendant’s request for documents and the initiation of an investigation against

Plaintiff, Plaintiff now seeks declaratory and injunctive relief, alleging that Defendant’s

“threatened extraterritorial imposition of Pennsylvania laws on [Plaintiff] violates the Commerce

Clause and Due Process Clause.” (Id. ¶ 10). Plaintiff alleges that the Commerce Clause bars

Defendant “from applying, or attempting to apply,” Pennsylvania laws “to entities, like [Plaintiff]

that operate ‘wholly outside’ of Pennsylvania.” (Id. ¶ 42). Moreover, Plaintiff alleges that “the

Due Process Clause prevents [Defendant] from enforcing” various Pennsylvania laws “against

entities, like [Plaintiff] that do not have sufficient ‘minimum contacts’ with Pennsylvania.” (Id.

¶ 43). Plaintiff contends that an injunction is warranted here because it is “suffering irreparable

harm in light of [Defendant’s] actions and the costs incurred because of such actions” and it will

continue to suffer harm “because of the impairment of its business during [Defendant’s]

unconstitutional attempt to investigate purported violations of Pennsylvania law.” (Id. ¶ 45).

Plaintiff also seeks a declaratory judgment that Defendant “has no authority to enforce” any laws

or regulations that Defendant “is empowered to administer and enforce, because exterritorial

enforcement of those laws on [Plaintiff] would violate the Commerce Clause and Due Process

Clause.” (Id. ¶ 47).




                                                    3
II.    LEGAL STANDARD

       A.         Motion to Dismiss Pursuant to Rule 12(b)(1)

       A court must grant a motion to dismiss pursuant to Rule 12(b)(1) if it lacks subject matter

jurisdiction to hear a claim. In re Schering Plough Corp. Intron/Temodar Consumer Class Action,

678 F.3d 235, 243 (3d Cir. 2012). A court’s jurisdiction “extends only to claims that are ripe for

resolution.” Wayne, 894 F.3d at 522. In considering whether an action is ripe for adjudication,

courts consider three elements: “(1) the adversity of the parties’ interests; (2) the probable

conclusiveness of a judgment; and (3) the practical utility of judgment to the parties.” Evanston

Ins. Co. v. Layne Thomas Builders, Inc., 635 F. Supp. 2d 348, 352-53 (D. Del. 2009) (citing Step-

Saver Data Sys., Inc. v. Wyse Tech., 912 F.2d 643, 647 (3d Cir. 1990)). All three elements must

be satisfied for an action to be considered ripe. Travelers Ins. Co. v. Obusek, 72 F.3d 1148, 1154

(3d Cir. 1995).

       To establish adversity of interest, “[a]lthough the party seeking review need not have

suffered a ‘completed harm’ . . ., it is necessary that there be a substantial threat of real harm and

that the threat ‘must remain real and immediate throughout the course of the litigation.’”

Presbytery of N.J. of Orthodox Presbyterian Church v. Florio, 40 F.3d 1454, 1463 (3d Cir. 1994)

(internal quotation marks and citations omitted). In reviewing the conclusiveness factor, courts

consider “whether a declaratory judgment definitively would decide the parties’ rights.” NE Hub

Partners, L.P. v. CNG Transmission Corp., 239 F.3d 333, 344 (3d Cir. 2001). Courts may also

consider “the extent to which further factual development of the case would facilitate decision, so

as to avoid issuing advisory opinions, or whether the question presented is predominately legal.”

Id. In evaluating the final factor, the utility of a judgment, courts consider “whether the parties’

plans of actions are likely to be affected by a declaratory judgment . . . and consider[] the hardship




                                                  4
to the parties of withholding judgment.” Id. at 344-45 (internal quotation marks and citations

omitted).

        “Courts have considered a challenge to the ripeness of a claim to be a facial challenge to

subject matter jurisdiction.” 3 Evanston Ins., 635 F. Supp. 2d at 352 (citing Thompson v. Borough

of Munhall, 44 F. App’x 582, 583 (3d Cir. 2002) and Corporate Aviation Concepts Inc. v. Multi-

Service Aviation Corp., No. 03-3020, 2005 WL 1693931, at *2 n.6 (E.D. Pa. July 19, 2005)). A

court, in reviewing a facial challenge under Rule 12(b)(1), considers the pleadings as it would

under Rule 12(b)(6). Id. “In this regard, the Court must accept all factual allegations in the

complaint as true and [] all reasonable inference[s] must be drawn in favor of the plaintiff.” Id.

(citing NE Hub, 239 F.3d at 341). Thus, “[t]he Court’s inquiry under Rule 12(b)(1) is limited to

the allegations in the complaint, the documents referenced in or attached to the complaint, and

matters of the public record.” Id. (citing Gould Elecs. Inc. v. United States, 220 F.3d 169, 176 (3d

Cir. 2000)).

        B.      Motion to Transfer Pursuant to 28 U.S.C. § 1404(a)

        District courts have the authority to transfer venue “[f]or the convenience of parties and

witnesses, in the interests of justice, . . . to any other district or division where it might have been

brought.” 28 U.S.C. § 1404(a). However, “[a] plaintiff, as the injured party, generally ha[s] been

‘accorded [the] privilege of bringing an action where he chooses,” Helicos Biosciences Corp. v.

Illumina, Inc., 858 F. Supp. 2d 367, 371 (D. Del. 2012) (quoting Norwood v. Kirkpatrick, 349 U.S.

29, 31 (1955)), and this choice “should not be lightly disturbed,” Jumara v. State Farm Ins. Co.,

55 F.3d 873, 879 (3d Cir. 1995).




3
        Defendant also concedes that “his Motion to Dismiss may be deemed a ‘facial challenge’
        to [Plaintiff’s] Complaint.” (D.I. 14 at 7).


                                                   5
       The Third Circuit has recognized that:

       [i]n ruling on § 1404(a) motions, courts have not limited their consideration to the
       three enumerated factors in § 1404(a) (convenience of parties, convenience of
       witnesses, or interests of justice), and, indeed, commentators have called on the
       courts to “consider all relevant factors to determine whether on balance the
       litigation would more conveniently proceed and the interests of justice be better
       served by transfer to a different forum.”

Jumara, 55 F.3d at 879 (citation omitted). The Jumara court went on to describe twelve (12)

“private and public interests protected by the language of § 1404(a).” Id. The private interests

include:

       plaintiff’s forum preference as manifested in the original choice; the defendant’s
       preference; whether the claim arose elsewhere; the convenience of the parties as
       indicated by their relative physical and financial condition; the convenience of the
       witnesses – but only to the extent that the witnesses may actually be unavailable for
       trial in one of the fora; and the location of books and records (similarly limited to
       the extent that the files could not be produced in the alternative forum).

Id. at 879 (citations omitted). The public interests include:

       the enforceability of the judgment; practical considerations that could make the trial
       easy, expeditious, or inexpensive; the relative administrative difficulty in the two
       fora resulting from court congestion; the local interest in deciding local
       controversies at home; the public policies of the fora; and the familiarity of the trial
       judge with the applicable state law in diversity cases.

Id. at 879-80.

       The party seeking transfer bears the burden “to establish that a balancing of proper interests

weigh[s] in favor of transfer.” Shutte v. Armco Steel Corp., 431 F.2d 22, 25 (3d Cir. 1970).

Moreover, though courts have “broad discretion to determine, on an individualized, case-by-case

basis, whether convenience and fairness considerations weigh in favor of transfer,” Jumara,

55 F.3d at 883, the Third Circuit has held that “unless the balance of convenience of the parties is

strongly in favor of [the] defendant, the plaintiff’s choice of forum should prevail.” Shutte,

431 F.2d at 25.




                                                  6
III.   ANALYSIS

       Defendant argues that the Court should dismiss Plaintiff’s Amended Complaint because

the Court has neither personal jurisdiction over Defendant nor subject matter jurisdiction over

Plaintiff’s claims. (D.I. 11 at 5, 11-12). In the alternative, Defendant asks the Court to transfer

this case to the Middle District of Pennsylvania. (Id. at 15). As discussed below, the Court finds

that it has subject matter jurisdiction over Plaintiff’s claims, and that because the convenience of

the parties weighs in favor of transfer, the Court will refrain from determining whether it may

exercise personal jurisdiction over Defendant and, instead, will transfer this case to the Middle

District of Pennsylvania.

       A.      The Court Has Subject Matter Jurisdiction Over Plaintiff’s Claims

       As stated above, a court’s jurisdiction “extends only to claims that are ripe for resolution.”

Wayne, 894 F.3d at 522. For a claim to be ripe for adjudication, three elements must be met:

(1) the parties’ interests must be adverse; (2) the judgment must be conclusive; and (3) the

judgment must have practical utility. Travelers, 72 F.3d at 1154. Here, Defendant contends that

Plaintiff’s claims are not yet ripe, because Defendant has not asked Plaintiff formally to comply

with his office’s investigation, and thus Plaintiff has not suffered any harm. (D.I. 11 at 13).

Moreover, Defendant asserts that the conclusiveness and utility elements have not been met,

arguing that “any judgment from this Court against [Defendant] would lack conclusiveness and

utility until an investigation is actually completed and an enforcement action is filed and [Plaintiff]

can factually support that [Defendant] is actually trying to enforce Pennsylvania consumer

protection law in Delaware.” (Id. at 14). In response, Plaintiff contends that its claims are ripe,

arguing that it is “challenging the authority of [Defendant] to investigate and regulate Delaware-




                                                  7
based business activities,” rather than challenging the “scope and intensity of” Defendant’s

investigation. (D.I. 13 at 14 (internal quotation marks omitted)).

          As an initial matter, the Court notes that the parties disagree on the framing of Plaintiff’s

claims.     This disagreement is apparent from each party’s choice of citations to Marathon

Petroleum Corp. v. Secretary of Finance for Delaware, 876 F.3d 481 (3d Cir. 2017) to support its

respective position. (Compare D.I. 11 at 13-14 with D.I. 13 at 13-14). In Marathon Petroleum,

the Third Circuit, in reviewing the plaintiffs’ challenge to Delaware’s escheated property laws,

acknowledged that, “[r]ead one way, [Plaintiffs’] claim is not ripe; read another way, it is

ripe . . . .” 876 F.3d at 496.     Specifically, the Third Circuit determined that “to the extent

[Plaintiffs] question the scope and intensity of Delaware’s audit, that claim is not ripe at this time.”

Id. But “to the extent [Plaintiffs] argue that Delaware cannot even conduct an audit,” the Third

Circuit determined that it was “a ripe but meritless claim.” Id. Unsurprisingly, Defendant contends

that Plaintiff’s claims are “almost identical” to the first situation described in Marathon Petroleum

(see D.I. 11 at 13), whereas Plaintiff asserts its claims “are more analogous” to the second situation

(see D.I. 13 at 14).

          As in Marathon Petroleum, the Court observes that Plaintiff’s claims can be fairly framed

in two ways, leading this Court to the same determinations made by the Third Circuit. See

876 F.3d at 496-99. If Plaintiff’s claims are framed as challenging the “scope and intensity” of

Defendant’s investigation, Plaintiff’s claims are not yet ripe. See 876 F.3d at 496-98. As

Defendant notes, his office has not made any formal demands that Plaintiff comply with the request

for documents or overall investigation. (See D.I. 11 at 13). Thus, Plaintiff is not in a “place where

[it] must choose between submitting to the [investigation] or facing penalties.” See Marathon

Petroleum, 876 F.3d at 497 (quotation marks and citation omitted). Moreover, even if Defendant




                                                   8
“makes a formal demand for documents, the costs of administrative investigations are usually not

sufficient, however substantial, to justify review in a case that would otherwise be unripe.” Id.

(internal quotation marks and citation omitted). Thus, to the extent Plaintiff’s claims are meant to

challenge the scope of Defendant’s investigation, its claims are not yet ripe. As the Third Circuit

noted in Marathon Petroleum, “at this junction, [Plaintiff] [is] effectively in control: [it] can simply

refuse to cooperate.” 876 F.3d at 497.

       But if Plaintiff’s claims are framed as challenging Defendant’s authority even to investigate

Plaintiff, 4 Plaintiff’s claims are ripe. See Marathon Petroleum, 876 F.3d at 498-99. As referenced

above, three elements must be met for Plaintiff’s claims to be considered ripe: (1) the parties’

interests must be adverse; (2) the judgment must be conclusive; and (3) the judgment must have

practical utility. Travelers, 72 F.3d at 1154. As discussed below, the Court finds that all three

elements are satisfied here.

               1.      Adversity of interests

       “Parties’ interests are adverse where harm will result if the declaratory judgment is not

entered.” Travelers, 72 F.3d at 1154. In considering this factor, courts have found parties’

interests to be adverse when the injured party objects to the process itself, such as Plaintiff’s




4
       As noted above, in reviewing a facial challenge under Rule 12(b)(1), the Court “must
       accept all factual allegations in the complaint as true and [] all reasonable inference[s] must
       be drawn in favor of the plaintiff.” Evanston Ins., 635 F. Supp. 2d at 352. Here, accepting
       all factual allegations as true and drawing all inferences in Plaintiff’s favor, the Court finds
       sufficient support in the Amended Complaint to frame Plaintiff’s claims as challenging
       Defendant’s authority to investigate Plaintiff. For example, in its claims for relief, Plaintiff
       alleges that the Commerce Clause “prohibits [Defendant] from . . . attempting to apply”
       Pennsylvania law (D.I. 9 ¶ 42 (emphasis added)) and that it will continue to suffer harm as
       a result of Defendant’s “unconstitutional attempt to investigate purported violations of
       Pennsylvania law” (id. ¶ 45). Moreover, Plaintiff makes several allegations regarding its
       attempts to inform Defendant’s office that it lacked authority to investigate Plaintiff.
       (Id. ¶¶ 4, 33).


                                                   9
objection to Defendant’s investigation. See, e.g., Marathon Petroleum, 876 F.3d at 499 (“When

the claimed injury ‘is the process itself,’ . . . in the manner it is here, then the interests of the parties

are clearly adverse.” (internal citation omitted)); NE Hub, 239 F.3d at 342 (“In fact, the process

itself may give rise to adversity so that an action challenging the process is ripe even before the

process concludes.”).

        Moreover, courts have found adversity to exist even when no enforcement action has been

filed. See Presbytery of N.J., 40 F.3d at 1468 (finding an action was ripe, even though no

enforcement action had been filed, given that the state refused “to waive prosecution” of a pastor

if he violated an anti-discrimination law in his personal capacity). Therefore, although Defendant

has not demanded that Plaintiff formally comply with his office’s investigation, nor has Defendant

determined whether an enforcement action will ultimately be filed against Plaintiff, the parties’

interests may still be deemed adverse, because Plaintiff challenges the investigation itself and

Defendant has not stated that it will not continue its investigation of Plaintiff. See id. (“[I]n light

of the state’s refusal to waive prosecution against [the pastor] when he acts outside of his

institutional capacity as a pastor of the OPC, we conclude the threat of prosecution is ‘real and

substantial.’”); see also NE Hub, 239 F.3d at 343-44 (finding the parties’ interests to be adverse

where plaintiff objected to the state’s review process and the state had “not disclaimed a right” to

continue with the review process).

        Additionally, Defendant concedes that his interests are adverse to Plaintiff’s. (D.I. 11 at

14 (“[W]hile the parties may be deemed to have adverse interests in that [Plaintiff] intends to issue

loans at rates that are illegal in Pennsylvania and [Defendant] seeks to protect Pennsylvania from




                                                     10
being subject to usury loan practices . . . .”)). Thus, the Court is satisfied that the adversity

requirement is met here. 5

               2.      Conclusiveness

       The conclusiveness element considers “whether a declaratory judgment action definitively

would decide the parties’ rights.” NE Hub, 239 F.3d at 344. “[P]redominantly legal questions are

generally amendable to a conclusive determination in a preenforcement context.” Presbytery of

N.J., 40 F.3d at 1468. Plaintiff contends that its claims “raise predominantly legal questions that

this Court can answer decisively without the need for much, if any, further factual development.”

(D.I. 13 at 14). The Court agrees with Plaintiff. As set forth in the Amended Complaint, Plaintiff

allegedly does not operate in Pennsylvania and any interactions with Pennsylvania residents would

not have occurred in that state. (See D.I. 9 ¶¶ 3, 12). Thus, extensive factual development is not

needed to determine whether Defendant, as the Attorney General of Pennsylvania, has the

authority to investigate Plaintiff, as an out-of-state business entity with no operations in

Pennsylvania. Moreover, any judgment on that issue would be “conclusive,” because if Defendant

“is not entitled to even ask [Plaintiff] for information, then the [investigation] is effectively at an

end.” Marathon Petroleum, 876 F.3d at 499.

               3.      Utility

       Finally, the “judgment must have utility” and “be of some practical help to the parties.”

Travelers, 72 F.3d at 1155. Courts consider “whether the parties’ plans of actions are likely to be




5
       The Court acknowledges Defendant’s assertion that Plaintiff’s “rationale is [] flawed in
       that it challenges [Defendant’s] authority to investigate a Delaware based business,” given
       that there is allegedly “no proscription on the Attorney General’s authority to investigate
       (within Pennsylvania) the conduct of a business that affects citizens of the Commonwealth
       . . . .” (D.I. 14 at 8-9). The Court, however, finds that Defendant’s assertion goes to the
       merits of Plaintiff’s claims, rather than whether the parties’ interests are adverse.


                                                  11
affected by a declaratory judgment.” Presbytery of N.J., 40 F.3d at 1469 (quoting Step-Saver, 912

F.2d at 649 n.9) (quotation marks omitted). Here, a judgment on the issue of whether Defendant

may investigate out-of-state business entities with no operations in Pennsylvania would be of

practical help to the parties and would affect their future actions. For Defendant, judgment would

alter its future actions, as it would not be able to investigate Plaintiff or another out-of-state

business entity with no operations in Pennsylvania. See Presbytery of N.J., 40 F.3d at 1470

(finding that the “state’s effort to enforce certain portions of [the relevant statute] [would] be

affected by the resolution of th[e] litigation”). As for Plaintiff, a judgment would be of practical

help because it may alter how Plaintiff does business with Pennsylvania residents if the Attorney

General of Pennsylvania can investigate its lending practices. See id. (noting that judgment

relating to an anti-discrimination statute would permit the plaintiff “and all others who seek to

engage in similar activity . . . to speak without fear of governmental sanction or regulation of their

activities protected by the statute”).

        Thus, the Court is satisfied that all three elements have been met, establishing subject

matter jurisdiction over Plaintiff’s challenge to Defendant’s authority to investigate it. 6 Given that

the Court has subject matter jurisdiction, the Court will now turn to whether this case should be

transferred to Middle District of Pennsylvania.

        B.      The Convenience of the Parties Weighs In Favor of Transferring This
                Case to the Middle District of Pennsylvania

        As an initial matter, because Defendant resides in the Middle District of Pennsylvania (see

D.I. 11 at 17), this action could have originally been brought in that district. See 28 U.S.C.




6
        To be clear, the Court is not making a judgment on whether Plaintiff’s claims ultimately
        have merit. The Court’s ruling is limited to the issue of whether Plaintiff’s claims are ripe.


                                                  12
§ 1391(b)(1). Thus, the only issue left before the Court is whether to exercise discretion under

§ 1404(a) to transfer the case to the Middle District.

               1.      Plaintiff’s forum preference

       This factor weighs against transfer. “It is black letter law that a plaintiff’s choice of a

proper forum is a paramount consideration in any determination of a transfer request,” – one that

“should not be lightly disturbed.” Shutte, 431 F.2d at 25 (internal quotations and citation omitted).

“Assuming jurisdiction and proper venue, weight is given to plaintiff’s choice because it is

plaintiff’s choice and a strong showing under the statutory criteria in favor of another forum is

then required as a prerequisite to transfer.” Burroughs Wellcome Co. v. Giant Food, Inc.,

392 F. Supp. 761, 763 n.4 (D. Del. 1975).

       The parties agree that this factor weighs against transfer but disagree on how much weight

it should be afforded. (See D.I. 11 at 16; D.I. 13 at 16). Defendant asserts that “Plaintiff’s choice

of venue is entitled to ‘substantial weight,’ [but] that [the] factor is certainly not dispositive.”

(D.I. 11 at 16). In response, Plaintiff contends that a plaintiff’s forum preference should be given

“paramount consideration.” (D.I. 13 at 16 (quoting Shutte, 431 F.2d at 25)). The Court will afford

Plaintiff’s forum preference paramount consideration. The Court acknowledges that Defendant

challenges the Court’s ability to exercise personal jurisdiction over him and that lack of personal

jurisdiction over a defendant may result in a court affording less weight to a plaintiff’s forum

preference. See ANI Pharm., Inc. v. Method Pharm., LLC, No. 17-1097 (MN), 2019 WL 176339,

at *8 (D. Del. Jan. 11, 2019) (finding that plaintiff’s forum preference did not weigh against

transfer because the court could not exercise personal jurisdiction over both defendants). But given

that the Court has not determined whether it may exercise personal jurisdiction over Defendant




                                                 13
and awarding Plaintiff’s forum preference paramount consideration will not change the outcome

of the balancing of the Jumara factors, Plaintiff’s choice is afforded paramount consideration.

               2.      Defendant’s forum preference

       This factor favors transfer. Defendant’s interest in having this case transferred to the

Middle District of Pennsylvania is clear.

               3.      Whether the claims arose elsewhere

       This factor favors transfer. Defendant contends that this factor weighs in favor of transfer

because “[t]he alleged activities (sending communications to [Plaintiff’s] counsel) were initiated

by [Defendant’s] agents in the Middle District.” (D.I. 11 at 16). Moreover, “the investigation that

[Plaintiff] challenges, did not occur in Delaware – it was commenced in Pennsylvania for loans

issued to Pennsylvania residents for vehicles titled in the Commonwealth.” (D.I. 14 at 9-10).

Plaintiff contends that the claims arose in Delaware, because “it is [Defendant’s] attempt to

interfere with [Plaintiff’s] Delaware activities that gave rise to this suit, not any events in

Pennsylvania.” (D.I. 13 at 17).

       The Court agrees with Defendant. Plaintiff’s claims arise out of its claim that Defendant,

as the Attorney General of Pennsylvania, may not investigate Plaintiff’s business practices. (Id.

at 14 (“Specifically, [Plaintiff’s] claims are ‘challenging the authority’ of the Attorney General to

investigate and regulate Delaware-based business activities, and therefore, consistent with

Marathon, such claims are ripe.”)). All of the actions related to Defendant’s investigation have

occurred in Pennsylvania: (1) the original complaint received by Defendant from a Pennsylvania

resident, (2) the investigation opened by Defendant’s office, and (3) the correspondence sent from

Defendant’s office to Plaintiff’s counsel. Thus, this factor weighs in favor of transfer.




                                                 14
                4.       Convenience of the parties as indicated by their relative physical
                         and financial condition
        This factor is neutral. Determining convenience of the parties requires the Court to

consider: (1) the parties’ physical location; (2) the associated logistical and operational costs to the

parties in traveling to Delaware – as opposed to the proposed transferee district – for litigation

purposes; and (3) the relative ability of each party to bear these costs in light of its size and financial

wherewithal. See MEC Resources, LLC v. Apple, Inc., 269 F. Supp. 3d 218, 225 (D. Del. 2017)

(citing Memory Integrity, LLC v. Intel Corp., No. 13-1804 (GMS), 2015 WL 632026, at *4

(D. Del. Feb. 13, 2015) (internal quotations omitted)).

        Neither party expressly addresses this factor in the papers. Instead, the parties include this

factor under their overall argument that the private interest factors, except for the opposing party’s

choice of forum, either weigh in favor of their respective positions or are neutral. (See D.I. 11 at

16; D.I. 13 at 17).      Regarding Defendant, the Court assumes that the Middle District of

Pennsylvania is more convenient for him, given that he resides within that district and one of his

office’s headquarters is located there. (See D.I. 11 at 16-17). As for Plaintiff, its decision to file

in Delaware “signals its belief that litigation here is most convenient for it, for whatever its

reasons.” Tessera, Inc. v. Sony Elecs. Inc., No. 10-838 (RMB) (KW), 2012 WL 1107706, at *4

(D. Del. Mar. 30, 2012). Given the lack of information, however, regarding each party’s size or

ability to bear the costs of litigating in Delaware versus the Middle District of Pennsylvania, this

factor is neutral.

                5.      Convenience of the witnesses

        This factor favors transfer. This factor carries weight “only to the extent that the witnesses

may actually be unavailable for trial in one of the fora.” Jumara, 55 F.3d at 879; see also VLSI,

2018 WL 5342650, at *7 (citing Smart Audio, 910 F. Supp. 2d at 732 (noting that this factor applies



                                                    15
only insofar as “a witness actually will refuse to testify absent a subpoena”)).               Moreover,

“witnesses who are employed by a party carry no weight,” because “each party is able, indeed,

obligated to procure the attendance of its own employees for trial.” Affymetrix, Inc. v. Synteni,

Inc., 28 F. Supp. 2d 192, 203 (D. Del. 1998). “[T]he Court should be particularly concerned not

to countenance undue inconvenience to third-party witnesses[] who have no direct connection to

the litigation.” Intellectual Ventures I LLC v. Altera Corp., 842 F. Supp. 2d 744, 757 (D. Del.

2012), mandamus denied sub nom. In re Altera Corp., 494 F. App’x 52 (Fed. Cir. 2012).

        Defendant asserts that this factor weighs in favor of transfer because “any potential

witnesses [] either reside in the Middle District or be within a reasonable distance of one or more

Offices maintained by the Attorney General as well as the two locations of the Courthouse [in the

Middle District].” (D.I. 11 at 16). Defendant “maintains offices in Harrisburg, Lemoyne,

Philadelphia, and Pittsburgh to accommodate witnesses.” (Id. at 16 n.8). In response, Plaintiff

contends that “it is unlikely that witnesses . . . would be unavailable for trial . . . in either court[,]”

given that Pennsylvania and Delaware are neighboring states. (D.I. 13 at 17). Although Defendant

does not name any specific third-party witnesses in Pennsylvania, neither party identifies even the

possibility of third-party witnesses located in Delaware. Thus, under the facts presented here, this

factor weighs in favor of transfer, albeit only slightly.

                6.      Location of books and records

        Jumara instructs the Court to give weight to the location of books and records necessary

to the case only “to the extent that the files [and other evidence] could not be produced in the

alternative forum.” 55 F.3d at 879. Both parties acknowledge that they do not foresee any issues

with necessary documents being made available in either Pennsylvania or Delaware. See D.I. 11

at 16-17; D.I. 13 at 17. Thus, this factor is neutral.




                                                    16
                7.      Enforceability of the judgment

        This factor weighs in favor of transfer. Defendant contends “because this action is against

the Attorney General (as the Chief Law Enforcement Office of Pennsylvania), it follows that for a

judgment to be binding upon his office and his agents, it must be rendered by a court sitting in

Pennsylvania.” (D.I. 11 at 17). Plaintiff, in response, asserts that this factor is neutral, given “the

proximity of the two courts.” (D.I. 13 at 17). Plaintiff has not explained how the “proximity of

the two courts” relates to the enforceability of a judgment against Defendant and his office, and

the Court finds this factor to weigh in favor of transfer.

                8.      Practical considerations

        This factor is neutral. The Court must consider “practical considerations that could make

the trial easy, expeditious, or inexpensive.” Jumara, 55 F.3d at 879. Defendant contends that this

factor weighs in favor of transfer because Defendant resides in the Middle District of Pennsylvania,

potential witnesses reside either in the Middle District or are within reasonable travel distance, and

Plaintiff’s counsel has an office there. (D.I. 11 at 17). Plaintiff, for its part, asserts that this factor

is neutral. (D.I. 13 at 18). The Court agrees with Plaintiff. Defendant’s contentions “have been

raised, in [some] way, as to other Jumara factors, and so the Court will not double-count them

here.” Elm 3DS Innovations LLC v. SK Hynix Inc., No. 14-1432 (LPS) (CJB), 2015 WL 4967139,

at *11 (D. Del. Aug. 20, 2015). Therefore, given that there is no apparent broader public benefit

to this case proceeding in this Court versus the Middle District of Pennsylvania, this factor is

neutral. W.R. Berkley Corp. v. Niemela, No. 17-32 (GMS), 2017 WL 4081871, at *4 (D. Del.

Sept. 15, 2017) (finding factor to be neutral when “neither party addresse[d] the broader public

costs of proceeding in one district or the other”).




                                                    17
                9.      Relative administrative difficulty due to court congestion

        This factor is neutral. The Court takes judicial notice of the most recent Judicial Caseload

Profiles, 7 as of March 31, 2019, which indicate that, in the District of Delaware, the median length

of time between filing and trial for civil cases is 32.3 months and the median length of time

between filing and disposition in civil cases is 5.3 months. In the Middle District of Pennsylvania,

the median lengths of time in civil cases between filing and trial and filing and disposition are 34.9

months and 9.8 months, respectively. The March 31, 2019 profile also indicates that there are 602

cases pending per judgeship in the District of Delaware, whereas there are 665 cases pending per

judgeship in the Middle District of Pennsylvania. These statistics counsel the Court that the two

districts are similarly congested, and thus, this factor is neutral.

                10.     Local interest in deciding local controversies at home

        This factor is neutral. Plaintiff contends that “Delaware likely has a strong interest in

deciding whether an out-of-state law enforcement officer can interfere with the operations of an

already-regulated Delaware business.” (D.I. 13 at 18). Defendant, for his part, asserts that

Pennsylvania has a strong interest, given that Defendant acted on complaints received from

Pennsylvania residents. (See D.I. 11 at 17). Given the competing interests of the two states, this

factor is neutral.

                11.     Public policies of the fora

        This factor is neutral. Defendant argues that Pennsylvania has a greater public policy

interest because Plaintiff’s claims implicate Defendant’s authority, as the Attorney General of

Pennsylvania, “to investigate [Plaintiff’s] lending practices for their compliance with various



7
        The March 31, 2019 statistics for the District Courts of the United States can be found at:
        https://www.uscourts.gov/sites/default/files/data_tables/fcms_na_distprofile0331.2019.pd
        f.


                                                   18
provisions of Pennsylvania law when dealing with Pennsylvania residents.” (D.I. 11 at 17

(emphasis in original)). Moreover, the Pennsylvania Unfair Trade Practices and Consumer

Protection Law, 73 P.S. § 201-1, et seq., is potentially implicated here, under which, the Attorney

General of Pennsylvania is “authorized to take several specific types of action to protect the

citizenry from unfair or deceptive business practices.” (Id. at 17 (citing Valley Forge Towers S.

Condo. v. Ron-Ike Foam Insulators, Inc., 574 A.2d 641, 644 (Pa. Super. Ct. 1990)). Plaintiff, for

its part, contends that “Delaware’s public policy encourages Delaware corporations to resolve their

disputes in Delaware courts.” (D.I. 13 at 17 (quoting Realtime Data LLC v. Fortinet, Inc., No. 17-

1635 (CFC), 2018 WL 5630587, at *8 (D. Del. Oct. 31, 2018)). Given the competing public

policies of the states, this factor is neutral.

                12.      Familiarity of the trial judge with the applicable state law in
                         diversity cases

        This factor weighs in favor of transfer. Although Plaintiff argues that this factor is neutral

because its claims arise under federal law, thus making Pennsylvania law irrelevant (see D.I. 13 at

16, 18), the Court disagrees. As Defendant points out (see D.I. 11 at 18), application of substantive

Pennsylvania law will be required to determine whether Defendant, as the Attorney General of

Pennsylvania, has the authority to investigate out-of-state business entities as well as to enforce

provisions of Pennsylvania law against contracts entered into between Pennsylvania residents and

out-of-state business entities. Given that a Pennsylvania court will have greater familiarity with

the state law at issue than this Court, this factor weighs in favor of transfer.

                13.      Balancing the private and public factors

        A balancing of the twelve Jumara factors advises the Court that this case should be

transferred to the Middle District of Pennsylvania. Six factors are neutral, one factor weighs

against transfer, and five factors weigh in favor of transfer. Though Plaintiff’s choice of venue



                                                  19
has been given paramount consideration, the five factors that weigh in favor of transfer create a

strong showing that this case is more appropriately decided in Pennsylvania. Specifically, the

claims arose in Pennsylvania, any relevant third-party witnesses would be located in Pennsylvania,

and a Pennsylvania court will have greater familiarity with the state law issues raised. Thus, the

Court finds the balance of convenience to be sufficiently strong to overcome Plaintiff’s choice of

forum. For those reasons, Defendant’s motion to transfer is granted.

IV.    CONCLUSION

       For the foregoing reasons, the Court denies Defendant’s motions to dismiss for lack of

personal jurisdiction and subject matter jurisdiction and grants Defendant’s motion to transfer this

case to the United States District Court for the Middle District of Pennsylvania pursuant to

28 U.S.C. § 1404(a). An appropriate order will issue.




                                                20
